Citation Nr: 0940461	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  06-18 021A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran, I.W., and J.S.




ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The Veteran had active military service from October 1956 to 
October 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing in June 2009.  A transcript of the hearing 
is of record.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of  right 
ear hearing loss, as defined by VA.

2.  The Veteran does not have a current diagnosis of 
asbestosis.


CONCLUSIONS OF LAW

1.  The Veteran does not have right ear hearing loss that is 
the result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309, 3.385 (2009).  

2.  The Veteran does not have asbestosis that is the result 
of disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Merits of the Claims

The Veteran contends that he currently suffers from right ear 
hearing loss and asbestosis related to his military service.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

Certain chronic diseases, including sensorineural hearing 
loss, may be presumptively service connected if they become 
manifest to a degree of 10 percent or more within one year of 
leaving qualifying military service.  38 C.F.R. §§ 
3.307(a)(3); 3.309(a) (2009).  Moreover, the absence of 
evidence of hearing loss in service is not a bar to service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 160 (1993).

The Veteran's STRs are of record and show no treatment for, 
or diagnosis of, hearing loss or asbestosis.  His discharge 
examination dated in September 1959 revealed normal hearing 
acuity of 15/15 on whispered and spoken voice tests.  The 
Veteran is service-connected for left ear hearing loss; 
accordingly acoustic trauma is conceded.  Additionally, 
exposure to asbestos has been conceded by the RO.

Post-service medical records reveal that the Veteran has been 
diagnosed with chronic obstructive pulmonary disease (COPD), 
emphysema, perihilar interstitial thickening and chronic 
asthmatic bronchitis.  A chest x-ray dated in December 2001, 
showed no pleural effusions.  Additionally, the records show 
that the Veteran smoked one pack of cigarettes per day for 45 
years and subsequently stopped in 1999.

The Veteran was afforded a VA respiratory examination in 
October 2004.  His claims file was reviewed.  Following an 
exhaustive examination, the Veteran was diagnosed with COPD, 
and the examiner noted an element of reactive airway disease 
was suggested by the pulmonary function test results.  The 
examiner opined that the Veteran's COPD was from tobacco use 
primarily.  The examiner noted that the last x-ray in 
September 2004 was not typically indicative of asbestosis, 
and that other prior x-rays did not demonstrate asbestos 
changes either.

The Veteran was also afforded a VA audiological examination 
in October 2004.  The Veteran's puretone thresholds, in 
decibels, were as follows:
	



HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
25
25
LEFT
10
15
65
70
60

Speech audiometry (in accordance with the Maryland CNC test) 
revealed speech recognition ability of 96 percent in the 
right ear.  

At his hearing in June 2009, the Veteran testified that he 
had been diagnosed with pleural thickening and scarring on 
his lungs.  



Hearing loss

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. §  3.385.

Here, there is no evidence of record showing that the Veteran 
currently has any hearing impairment that warrants service 
connection under VA standards, including within any 
presumptive period.  The only evidence of the Veteran's 
hearing loss of record, the October 2004 audiological 
examination, does not show a hearing loss disability in the 
right ear as defined by VA regulation.  

In order to be considered for service connection, a claimant 
must first have a disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).  In the absence of 
diagnosed right ear hearing loss, service connection may not 
be granted.  See also Degmetich v. Brown, 104 F. 3d 1328 
(Fed. Cir. 1997).  The Veteran's claim fails based on this 
lack of a current disability.  

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
Veteran's claim of entitlement to service connection for 
right ear hearing loss is denied.  See 38 U.S.C.A §5107 (West 
2002 & Supp. 2009).

Asbestosis

As to asbestos-related diseases, the Board notes there are no 
laws or regulations specifically dealing with asbestos and 
service connection.  However, the VA Adjudication Procedure 
Manual, M21-1 (M21-1), and opinions of the United States 
Court of Appeals for Veterans Claims (Court) and VA General 
Counsel provide guidance in adjudicating these claims.

In McGinty v. Brown, the Court observed that there has been 
no specific statutory guidance with regard to claims for 
service connection for asbestosis and other asbestos-related 
diseases, nor has the Secretary promulgated any regulations. 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  However, VA 
has issued a circular on asbestos-related diseases, entitled 
Department of Veterans Benefits, Veteran's Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988) (DVB Circular), that provides some guidelines for 
considering compensation claims based on exposure to 
asbestos.  Id.  The DVB circular was subsumed verbatim as § 
7.21 of Adjudication Procedure Manual, M21-1, Part VI. (This 
has now been reclassified in a revision to the Manual at M21- 
1MR, Part IV, Subpart ii, Chapter 2, Section C.)  See also 
VAOPGCPREC 4-00 (Apr. 13, 2000).

The applicable section of Adjudication Procedure Manual M21-1 
notes that inhalation of asbestos fibers can produce fibrosis 
and tumors.  The most common disease is interstitial 
pulmonary fibrosis (asbestosis).  Asbestos fibers may also 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  Cancers of the larynx 
and pharynx as well as the urogenital system (except the 
prostate) are also associated with asbestos exposure.  See 
Adjudication Procedure Manual, M21-1, Part VI, 7.21(a)(1).  
Some of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, insulation work, 
demolition of old buildings, carpentry and construction, 
manufacture and servicing of friction products such as clutch 
facings and brake linings, manufacture and installation of 
roofing and flooring materials, asbestos cement sheet and 
pipe products, military equipment, etc.  Exposure to any 
simple type of asbestos is unusual except in mines and mills 
where the raw materials are produced. See id. at 7.21(b)(1).  
The latent period for asbestos-related diseases varies from 
10 to 45 or more years between first exposure and development 
of disease.  Also of significance is that the exposure to 
asbestos may be brief (as little as a month or two) or 
indirect (bystander disease). See id. at 7.21(b)(2).

"Asbestosis is pneumoconiosis due to asbestos particles; 
pneumoconiosis is a disease of the lungs caused by the 
habitual inhalation of irritant mineral or metallic 
particles."  McGinty, 4 Vet. App. at 429.  The clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal lung disease.  Symptoms 
and signs may include dyspnea on exertion and end-respiratory 
rales over the lower lobes.  Clubbing of the fingers occurs 
at late stages of the disease.  Pulmonary function impairment 
and cor pulmonale can be demonstrated by instrumental 
methods.  Compensatory emphysema may also be evident.  See 
Adjudication Procedure Manual, M21-1, Part VI, 7.21(c).

Neither the Manual M21-1 nor the DVB Circular creates a 
presumption of exposure to asbestos solely from a particular 
occupation.  Rather, they are guidelines which serve to 
inform and educate adjudicators as to the high exposure of 
asbestos and the prevalence of disease found in particular 
occupations, and they direct that the raters develop the 
record; ascertain whether there is evidence of exposure 
before, during, or after service; and determine whether the 
disease is related to the putative exposure.  See Dyment v. 
West, 13 Vet. App. 141, 146 (1999); see also Nolen v. West, 
12 Vet. App. 347 (1999); VAOPGCPREC 4-2000.

Here, there is no evidence showing that the Veteran has been 
diagnosed with asbestosis or any other disease associated 
with exposure to asbestos.  At his VA examination, the 
Veteran was diagnosed with COPD, which is not a disease 
associated with exposure to asbestos; moreover, the VA 
examiner opined that it was from tobacco use primarily.  
Additionally, the VA examiner noted that an x-ray in 
September 2004 was not typically indicative of asbestosis, 
and that other prior 
x-rays did not demonstrate asbestos changes either.  While 
the Veteran's private medical records show diagnoses of 
emphysema, perihilar interstitial thickening and chronic 
asthmatic bronchitis, none of those disabilities has been 
associated with asbestos exposure.  While the Board 
acknowledges that compensatory emphysema may be evident when 
a veteran has asbestosis, the VA examiner did not diagnose 
asbestosis, nor do any of the Veteran's private medical 
records show a diagnosis of asbestosis.  With regards to the 
Veteran's testimony that he was diagnosed with pleural 
thickening, the Board notes that a chest x-ray in December 
2001 found no pleural effusions.  None of the private medical 
records show any diagnosis of pleural thickening.  
Additionally, the records do not show that the Veteran has 
any scarring on his lungs.  Consequently, service connection 
for asbestosis is not warranted.

The Board acknowledges the Veteran's belief that he has right 
ear hearing loss and asbestosis related to his military 
service.  However, there is no evidence of record showing 
that the Veteran has the specialized medical education, 
training, and experience necessary to render competent 
medical opinion as to diagnosis and etiology of a disability.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a) (1) (2009).  Consequently, the Veteran's own 
assertions as to diagnosis and etiology of a disability have 
no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against the claims.  The Veteran does not have 
right ear hearing loss and asbestosis that are traceable to 
disease or injury incurred in or aggravated during active 
military service.

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claims; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").  

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in May 
2004, before the AOJ's initial adjudication of the claims.  
(Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the Veteran's claims, 
any timing errors have been cured by the RO's subsequent 
actions.  Id.)

Specifically regarding VA's duty to notify, the notification 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  Since the Board has concluded that the 
preponderance of the evidence is against the claims for 
service connection, any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), post-service medical 
records, and secured VA examinations in furtherance of his 
claims.  VA attempted to obtain records from the Social 
Security Administration (SSA) but received a response in 
November 2007 that the medical records had been destroyed.  
In a statement by the Veteran received in August 2008, he 
indicated that there were no SSA records because he was not 
eligible for disability benefits.  Additionally, the record 
was held open following the Veteran's hearing for the 
submission of additional medical records.  To date, no 
records have been received.  However, the Board notes that 
the claims file already contains private medical records from 
the doctor and medical practice named by the Veteran at his 
hearing during the time period specified by the Veteran.  
Accordingly, the Board finds that a remand is not necessary, 
as it appears that all relevant private medical records have 
been obtained.  VA has no duty to inform or assist that was 
not met.

VA opinions with respect to the issues on appeal were 
obtained in October 2004.  38 C.F.R. § 3.159(c)(4).  To that 
end, when VA undertakes to provide a VA examination or obtain 
a VA opinion, it must ensure that the examination or opinion 
is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  As noted below, the Board finds that the October 
2004 VA opinions obtained in this case were sufficient, as 
they were predicated on a full reading of the VA medical 
records in the Veteran's claims file.  They consider all of 
the pertinent evidence of record, the statements of the 
appellant, and provide explanations for the opinions stated.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).


ORDER

Entitlement to service connection for right ear hearing loss 
is denied.

Entitlement to service connection for asbestosis is denied.



____________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


